Title: To Alexander Hamilton from William S. Smith, 23 December 1799
From: Smith, William Stephens
To: Hamilton, Alexander



Union Brigade [Scotch Plains, New Jersey] Decr. 23d. 1799.
Major General Hamilton
Sir,
I have the Honor to acknowledge the receipt of your orders of the 21st. relative to the funeral Ceremony, which is to take place at this Camp on Thursday next, agreeably to your orders I immediately dispatched an officer to The Ajutant Genl. who I doubt not arrived at new york before 10. oClock the last night—of course, I have reasons to expect, the necessary supply of field artillery, blank Cartridges, musquett ditto and flints, to-morrow, night. The troops will be in readiness, to execute those orders, which you mention, you should address to me, this day, & which I suppose are now on their way. I have made arrangements to have an Eligy delivered to the troops on the occasion, and we propose at our own expense, to erect a monument, to the memory of our General in the Center in front of the Cantoonment, of white marbles, engraved with Black Letter, on a mound supporting the base of the pedestal of the monument, its rear will be conical, adorned wiith military trophies, in black lines, its front will bear the inscription enclosed—which I penned hastily last night, and will thank you, for your ammendments and improvement of, by the earliest opportunity, we doubt not you will readily indulge us, in paying this tribute of respect, as it is to be at our own expence, but which, I should feel a diffidence in doing without your previous approbation, which as I do not at present conceive, can possibly interfere with the orders I wait—I flatter myself you will grant, if consistent.
I have the Honor to be   With great respect   Sir   Your most Obedt Humble Servt.

W. S. SmithLt. Colo of ye 12th.Commandt.
